 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAURA LESKINEN,                                      No. 2:18-cv-0453-TLN-KJN PS
12                       Plaintiff,
13           v.                                            ORDER
14    SONNY PERDUE,
15
                         Defendant.
16

17

18          On February 28, 2019, plaintiff filed an opposition to defendant’s motion for summary

19   judgment. (ECF Nos. 48, 50.) Plaintiff also filed objections to the court’s prior order concerning

20   page limits. (ECF No. 49.) For the reasons discussed below, the court overrules plaintiff’s

21   objections, strikes plaintiff’s opposition, and provides plaintiff with an additional opportunity to

22   file a compliant opposition to defendant’s motion for summary judgment.

23          As an initial matter, plaintiff objects to the court’s prior order denying plaintiff’s request

24   to exceed the 20-page limitation set by the assigned district judge’s standing order. Having

25   carefully considered plaintiff’s objections, the court finds no good cause to reconsider. As such,

26   plaintiff’s objections concerning the page limits are OVERRULED. No further requests for

27   reconsideration in that regard will be entertained.

28   ////
                                                           1
 1           Plaintiff’s opposition brief exceeds the 20-page limit, and is therefore noncompliant. In

 2   its prior order, the court noted that “[a]ny pages of briefing exceeding the 20-page limit will not

 3   be considered by the court.” (ECF No. 47.) However, that order issued shortly before plaintiff

 4   filed her opposition brief. Although that timing was in large part because plaintiff filed her

 5   request to exceed the page limit so late, the court nonetheless finds that the interests of justice

 6   would be served by allowing plaintiff an opportunity to file a revised brief within the page limit.

 7           Moreover, the length of plaintiff’s opposition brief is not the only deficiency in plaintiff’s

 8   opposition to the motion for summary judgment. Local Rule 260 provides, in part, as follows:

 9                  Any party opposing a motion for summary judgment or summary
                    adjudication shall reproduce the itemized facts in the Statement of
10                  Undisputed Facts and admit those facts that are undisputed and deny
                    those that are disputed, including with each denial a citation to the
11                  particular portions of any pleading, affidavit, deposition,
                    interrogatory answer, admission, or other document relied upon in
12                  support of that denial. The opposing party may also file a concise
                    “Statement of Disputed Facts,” and the source thereof in the record,
13                  of all additional material facts as to which there is a genuine issue
                    precluding summary judgment or adjudication. The opposing party
14                  shall be responsible for the filing of all evidentiary documents cited
                    in the opposing papers. See L.R. 133(j). If a need for discovery is
15                  asserted as a basis for denial of the motion, the party opposing the
                    motion shall provide a specification of the particular facts on which
16                  discovery is to be had or the issues on which discovery is necessary.
17   E.D. Cal. L.R. 260(b). Plaintiff’s opposition fails to comply with Local Rule 260 in three primary

18   ways:

19           (1) Instead of reproducing defendant’s statement of undisputed facts, and admitting or

20   denying those facts in accordance with the rule, plaintiff created a master statement of disputed
21   and undisputed facts, using a different merged numbering system. This is confusing and fails to

22   comply with the Local Rule. If plaintiff wishes to offer proposed disputed material facts, such

23   facts must be listed in a separate, concise “statement of disputed facts.”

24           (2) Plaintiff’s present statement of disputed and undisputed facts contains a significant

25   amount of legal argument. Plaintiff is advised that both the “statement of undisputed facts” and

26   the “statement of disputed facts” are essentially listings of proposed facts and the evidentiary
27   materials showing that such facts are either undisputed or disputed. The statements shall not

28   include legal argument regarding the import or significance of such facts; such legal argument
                                                         2
 1   should appear in the legal brief in support of the opposition.

 2          (3) Plaintiff’s present statement of disputed and undisputed facts contains numerous

 3   discovery requests. If plaintiff wishes to argue that the motion should be denied based on a need

 4   for discovery, her legal briefing shall include argument regarding the specific facts or issues for

 5   which discovery is claimed to be necessary under the applicable law.

 6          In light of the above, the court strikes plaintiff’s opposition, but provides plaintiff with an

 7   additional opportunity to oppose defendant’s motion in compliance with Local Rule 260 and the

 8   court’s page limits.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. Plaintiff’s objections (ECF No. 49) are OVERRULED.

11          2. The March 28, 2019 hearing is VACATED, subject to potential rescheduling at a later

12              juncture.

13          3. Plaintiff’s opposition (ECF Nos. 48, 50) is STRICKEN.

14          4. No later than April 9, 2019, plaintiff shall file an opposition that complies with all the

15              requirements of Local Rule 260 and this court’s page limits.

16          5. Any reply brief is due April 23, 2019.

17          6. Upon review of the written briefing, the court may set the motion for oral argument or

18              submit the motion on the record and written briefing pursuant to Local Rule 230(g).

19   Dated: March 5, 2019

20
21

22

23

24

25

26
27

28
                                                        3
